
	
		II
		112th CONGRESS
		1st Session
		S. 1729
		IN THE SENATE OF THE UNITED STATES
		
			October 18, 2011
			Mr. Blunt (for himself,
			 Mr. Crapo, Mr.
			 Moran, Mr. Isakson,
			 Mr. Lugar, Mr.
			 Chambliss, and Mr. Risch)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Comprehensive Environmental Response
		  Compensation and Liability Act of 1980 to clarify that manure is not considered
		  a hazardous substance, pollutant, or contaminant under that
		  Act.
	
	
		1.Animal waste
			(a)Amendment of
			 CERCLATitle III of the
			 Comprehensive Environmental Response Compensation and Liability Act of 1980 (42
			 U.S.C. 9651) is amended by adding at the end the following:
				
					312.Exception for
				manure
						(a)Definition of
				manureIn this section, the
				term manure means—
							(1)digestive emissions, feces, urine, urea,
				and other excrement from livestock (as defined in section 205.2 of title 7,
				Code of Federal Regulations (or a successor regulation));
							(2)any associated bedding, compost, raw
				materials, or other materials commingled with excrement described in paragraph
				(1);
							(3)any process water associated with any
				excrement or other material referred to in paragraph (1) or (2); and
							(4)any byproduct, constituent, or substance
				contained in, originating from, or any emission relating to, any excrement or
				other material described in paragraph (1), (2), or (3).
							(b)ExclusionAs of the date of enactment of this
				section, manure shall not be considered to be, or included in the meaning of, a
				hazardous substance or a pollutant or contaminant under this Act.
						(c)Elimination of
				paperwork requirementsThe
				enactment of this section shall not impose any liability for manure under the
				Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C. 11001 et
				seq.).
						(d)No effect on
				other environmental lawNothing in this section affects the
				applicability of any other environmental statute with respect to—
							(1)the definition of the term
				manure; or
							(2)the responsibility or liability of any
				person regarding the treatment, storage, or disposal of
				manure.
							.
			(b)Amendment of
			 SARASection 304(a) of the
			 Superfund Amendments and Reauthorization Act of 1986 (Public Law 99–499; 100
			 Stat. 1734) is amended by striking paragraph (4) and inserting the
			 following:
				
					(4)Exempted
				releasesThis section does
				not apply to—
						(A)any release that results in exposure to
				persons solely within the site or sites on which a facility is located;
				or
						(B)any release associated with manure (as
				defined in section 312 of the Comprehensive Environmental Response,
				Compensation, and Liability Act of
				1980).
						.
			
